Citation Nr: 1044918	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  08-19 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of legal entitlement to Department of Veterans Affairs (VA) 
disability benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The appellant maintains that he had recognized service with the 
United States Armed Forces during World War II. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The appellant testified before the 
undersigned at a Board hearing held in July 2009.  The Board 
remanded this case in October 2009.

The record shows that legal entitlement to one-time payment from 
the Filipino Veterans Equity Compensation Fund was denied in a 
May 2009 VA decision.  Inasmuch as the appellant does not appear 
to have initiated an appeal of that decision, the only issue 
before the Board is that listed on the title page.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002). 


FINDINGS OF FACT

1.  September 2000, May 2005 and September 2005 VA decisions 
determined that the appellant did not have the requisite service 
to qualify him for VA benefits; the appellant was notified of 
these decisions and of his appellate rights with respect thereto, 
but did not appeal.

2.  The evidence received since the September 2005 VA decision is 
duplicative or cumulative of evidence previously of record, and 
does not raise a reasonable possibility of substantiating the 
claim. 


CONCLUSION OF LAW

The evidence received since the September 2005 VA decision is not 
new and material, and the issue of legal entitlement to VA 
benefits is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103 (West 2002), VA must notify the claimant 
of the information and evidence not of record that is necessary 
to substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) additionally held 
that in claims to reopen VA's duty to notify includes advising 
the claimant of the information and evidence that is necessary to 
reopen the claim, and of the information and evidence necessary 
to establish entitlement to the underlying claim for the benefit 
sought.  The Court further held that VA must, in the context of a 
claim to reopen, look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were found 
insufficient in the previous denial.

The record shows that the appellant was not provided with 
38 U.S.C.A. § 5103(a)-compliant notice in this case.  
Nonetheless, the Board finds that any presumption of prejudice 
has been rebutted by the appellant's demonstration of actual 
knowledge of the information and evidence necessary to 
substantiate his claim.  This case turns on whether he had the 
requisite qualifying service.  In his various statements 
submitted in connection with this appeal, the appellant clearly 
articulated his contention that he served with a recognized 
guerilla unit, and further specifically provided documents in 
support of his claim.  He presented argument that caselaw 
supports his position that the documents he submitted should be 
accepted under 38 C.F.R. § 3.203 as establishing the requisite 
service.  His statements also show he clearly understands the 
basis for the prior denials of his claim and what evidence must 
be submitted to reopen the claim.  He has rather emphatically 
demonstrated through his submission of multiple documents and his 
assertion that records for him should be researched under a 
different first name he used during World War II that relevant 
evidence in this case involves evidence that the unit in which he 
served was one recognized by the appropriate U.S. service 
department.

Given that the appellant has presented argument and actively 
submitted evidence relevant to the criteria for establishing his 
claim, the Board finds that he has not been prejudiced by the 
failure to provide him with notice as to the information or 
evidence necessary to substantiate his claim.  In addition, the 
Board is unaware of any outstanding evidence that would require 
an explanation of the respective responsibilities of him and VA 
in obtaining that evidence.  The instant case involves the legal 
issue of whether new and material evidence has been received 
showing that his service qualifies him for VA benefits.  Through 
the years and also in connection with this particular appeal, the 
RO has obtained relevant information from the service department, 
and the appellant has obtained records pertaining to his service.  
He is well aware of the information and evidence necessary to 
substantiate his claim, and has not suggested that any pertinent 
outstanding evidence remains.  The Board consequently finds that 
he has not been prejudiced by VA's failure to notify him of the 
allocation of evidence-gathering responsibilities in this case. 

As to VA's duty to assist the appellant, again, there is no 
suggestion by the appellant or the record of any outstanding 
evidence.  VA obtained several determinations by the service 
department, and the appellant has submitted his service 
documents.   The Board notes that VA has complied with the 
decision of the United States Court of Appeals for the Federal 
Circuit in Capellan v. Peake, 
539 F.3d 1373 (Fed. Cir. 2008) by providing the U.S. service 
department with the documents and information submitted by the 
appellant in support of his assertion that he served with the 
recognized Guerillas.  The service department responded in 
December 2007, March 2008, and April 2010.  The April 2010 
response in particular was based on the pertinent service 
documents submitted by appellant, as well as the permutations in 
his name shown in records he has submitted, and included his 
November 2009 affidavit in which he attested that he served under 
a wholly different first name at times in World War II.  The 
Board finds that the RO complied with the October 2009 remand, 
and that the appellant has received the due process to which he 
is entitled under Capellan. 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002), or 38 C.F.R. § 3.159 (2010).  Therefore, the appellant 
will not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

In sum, the facts relevant to this appeal have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002) or 38 C.F.R. § 3.159 (2010).  Therefore, the appellant will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

The United States will pay compensation to any veteran disabled 
by disease or injury incurred in or aggravated by active service, 
who was discharged or released under conditions other than 
dishonorable from the period of service in which the disease or 
injury was incurred, provided the disability is not the result of 
the person's own willful misconduct.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. 
§ 3.303 (2010).

Service in the Philippine Scouts and in the organized military 
forces of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2010).

Service of persons enlisted under section 14 of Public Law No. 
190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but not 
for pension benefits.  All enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 6, 1945, 
and June 30, 1947, inclusive, were made under the provisions of 
Public Law No. 190, as it constituted the sole authority for such 
enlistments during that period.  This provision does not apply to 
officers who were commissioned in connection with the 
administration of Public Law No. 190.  38 C.F.R. § 3.40(b) 
(2010).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates and 
hours when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for compensation 
benefits, but not for pension benefits.  Service department 
certified recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, but 
not for pension benefits. 38 C.F.R. § 3.40(b), (c), and (d) 
(2010).

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

May 2000, May 2005, and September 2005 VA decisions determined 
that the appellant did not have the requisite service such as to 
entitle him to VA benefits.  He was notified of these decisions 
and of his appellate rights with respect thereto, but did not 
appeal.  Consequently, the claim may be considered on the merits 
only if new and material evidence has been received since the 
time of the September 2005 VA decision.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156 (2010).

The evidence previously of record at the time of the September 
2005 decision included a July 1945 Affidavit for Philippine Army 
Personnel, on which the appellant listed his then-present 
organization as "V" Company, 6th Battalion 3rd Pang Regiment.

The evidence also included two versions of a February 1946 
Certificate of Relief from Active Duty, with one indicating that 
the appellant served with "V" Company, 6th Battalion, 3rd 
Regiment "PTMD ECLGA", and the other indicating that he served 
with "Cas. Co. Rep. & Cas. Bn USAFIP, NL."

The previously considered evidence additionally included undated 
Unit Attachment Records for "1-co 4th IB 3rd Regt. PTMD ECLGA" 
indicating that the referenced unit had recognized service.  The 
document was purportedly given to the appellant during service.

The prior evidence included an April 1969 statement by a U.S. 
service department indicating that the appellant had no service 
as a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed Forces. 

Also of record at the time of the September 2005 decision was a 
December 1976 statement from the Philippine Veterans Affairs 
Office indicating that the appellant served with the 3rd Pang 
regiment, but that he was not listed in the Revised Reconstructed 
Guerilla Roster.

The evidence previously considered also included a May 1995 
Certification by the Armed Forces of the Philippines, which 
indicated that the appellant served as a guerilla from January 
1944 to January 1946 with "V" Company, 6th Battalion, 3rd 
Regiment.

The previously considered evidence also included August 2005 
statements by A.C.  and J.B.  Both are identical, and relate that 
A.C. and J.B. enlisted as guerillas with the appellant, and 
served in the same company.

The previously considered evidence lastly included statements by 
the appellant that he served with "V" company, 6th Battalion, 
3rd Regiment.  

Pertinent evidence submitted since the September 2005 decision 
includes duplicates of the July 1945 Affidavit for Philippine 
Army Personnel (showing his then-present organization as "V" 
Company), the April 1969 certification from the U.S. service 
department, the December 1976 statement from the Philippine 
Veterans Affairs Office, the Unit Attachment Records, the May 
1995 Certification, and the August 2005 statements by A. C. and 
J.B.  The newly added evidence also includes copies of a July 
1945 Affidavit for Philippine Army Personnel showing the 
appellant's then-present organization as "I" company, 4th 
Battalion 3rd Pang Regiment, a July 1998 Application Form for 
Confirmation of Military Service of WW II, statements from a U.S. 
service department dated in December 2007 and March 2008; the 
transcript of the appellant's July 2009 Board hearing and a 
November 2009 Affidavit by the appellant, and a statement by the 
National Personnel Records Center (NPRC) dated in April 2010.

The copies of the original July 1945 Affidavit for Philippine 
Army Personnel submitted by the appellant, the 1969 service 
department certification, the December 1976 statement from the 
Philippine Veterans Affairs Office, the May 1995 Certification, 
the Unit Attachment Records, and the August 2005 statements by 
A.C. and J.B. are duplicates of the documents previously 
considered in September 2005, and clearly are not new.

The second July 1945 Affidavit for Philippine Army Personnel 
shows the appellant's then-present organization as "I" company, 
4th Battalion 3rd Pang Regiment," and lists different commanding 
officers than those shown in the first Affidavit submitted by the 
appellant.  At this stage, the Board must presume the credibility 
of the evidence, despite the obvious differences between this 
document and the one originally submitted by the appellant prior 
to September 2005.  

Even presuming the credibility of the document, however, the 
document is not one issued by the appropriate U.S. service 
department.  It is one which was actually completed by the 
appellant himself through the auspices of the Philippine 
government.  The appellant relies on Pelea v. Nicholson, 19 Vet. 
App. 296 (2005) for the proposition that this service document 
(and others he has submitted) can be accepted by VA as 
establishing the requisite service.  If true, then clearly the 
document would represent material evidence.  The Board points 
out, however, that the Court in Pelea did not conclude that such 
documents can be accepted as establishing the requisite service 
for VA purposes, but rather only raised that as a question to be 
answered in the future.  Pelea, 19 Vet. App. at 305.  In any 
event, the Court withdrew its decision in Pelea and dismissed 
that appellant's appeal.  See Pelea v. Nicholson, 20 Vet. App. 93 
(2006).  The Court has not since held that the perceived conflict 
between 38 C.F.R. § 3.41 and § 3.203 allows for VA to accept 
documents generated by the Philippine government as sufficient to 
establish service with the United States.

Accordingly, even if the information contained in the second July 
1945 Affidavit for Philippine Army Personnel is true, as must be 
presumed at this point, it is not a document which may be 
accepted by VA as establishing the requisite service.  The 
document therefore does not raise a reasonable possibility of 
substantiating the claim, and does not suffice to reopen the 
matter.

The July 1998 Application Form for Confirmation of Military 
Service of WW II Veteran documents the appellant's contention 
that he served with "V" company, 6th Battalion, 3rd Regiment.  
The pertinent information contained in the application is 
information previously considered, and therefore is cumulative, 
and not new.

The December 2007 and March 2008 statements by the U.S. service 
department indicate that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.  The April 
2010 letter from the NPRC also indicates that there was no record 
for the appellant showing service with Philippine Commonwealth 
Army, including recognized guerillas, in the service of the U.S.  
Those statements are clearly against the claim, and therefore do 
not present a reasonable possibility of substantiating the claim.

At his Board hearing, the appellant testified that he had the 
requisite service.  In the November 2009 Affidavit, the appellant 
contends he served in World War II under a wholly different first 
name.  The testimony and the Affidavit itself, while new, do not 
present any information or evidence suggesting he had qualifying 
service.  As to the Affidavit in particular, the record shows 
that VA used the information contained therein, as part of the 
duty to assist, to determine whether he had such qualifying 
service under the alternative name, and those efforts resulted in 
the April 2010 determination by the NPRC which was already 
addressed.  Consequently, the testimony and the Affidavit do not 
represent material evidence with which to reopen the claim.

In sum, the evidence submitted since the September 2005 decision 
is either duplicative or cumulative of evidence previously 
considered, or does not tend to show that the appellant had the 
requisite service such as to establish legal 
entitlement to VA benefits.  Accordingly, the Board finds that 
new and material evidence has not been submitted, and the 
appellant's claim of legal entitlement to VA benefits is not 
reopened.  The benefit sought on appeal is denied.  38 C.F.R. 
§ 3.156(a). 


ORDER

New and material evidence not having been received, reopening of 
a claim for legal entitlement to VA benefits is denied. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


